Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 9/22/2022 has been received and claims 1-3, 6-10, 21, 23-26, and 28-29 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 118 in Figure5C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for limitation that there is “a plurality of second intake ducts formed integral with a sidewall of the elevator cab and in fluid communication with the first intake duct” where the “fan configured to draw air…via the first and second intake ducts nor that the exhaust duct is integral with …a sidewall of the elevator cab” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 26, it is not clear how or where the first intake conduit and the second intake conduits are located in relation to one another and it is not clear how the first and second intake ducts are connected to the fan, and it is not clear how the exhaust duct is integrally formed with a sidewall of the elevator cab.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (20210386900) in view of Zhang (CN212151259U).
As to Claims 1, 21 and 23, Blum (‘900) discloses an elevator cab (see entire document, particularly Figures 28-29, p. 15 [0114]) comprising: 
at least one intake duct (6002; 7001) formed in a ceiling of the elevator cab (see entire document, particularly p. 15 [0114] – lines 18-19 and 22-23); 
a fan (7003; 7009) configured to draw air from the elevator cab via the at least one intake duct (see entire document, particularly pp. 6-7 [0074], p. 10 [0091] and [0094], p. 12 [0105]); 
at least one filter (7007) configured to filter the air drawn from the elevator cab by the fan (see entire document, particularly p. 6 [0073], p. 11 [0102]); and 
a kill box (7002 - i.e. (remote) air purification chamber – see entire document, particularly Figures 7A-7C, p. 15 [0114] – lines 5 and 9-10), including a source of ultraviolet-C (UVC) light (7008) (see entire document, particularly p. 9 [0086] – 5th – 8th lines from the bottom, p. 11 [0102] – lines 1-3), and configured to receive air via the fan (7003; 7009), wherein the source of UVC light (7008) is configured to sterilize air removed from the elevator cab (see entire document, particularly p. 11 [0100]),
wherein the kill box includes a first filter (7007) positioned between the fan (7003; 7009) and the source of UVC light (7008) and that more than one filters are included (see entire document, particularly p. 11 [0102] – lines 1-2), and
an exhaust mean, connected to the kill box (7002 - i.e. (remote) air purification chamber – see entire document, particularly Figures 7A-7C, p. 15 [0114] – lines 5 and 9-10) and receiving sterilized air from the kill box (7002 - i.e. (remote) air purification chamber – see entire document, particularly Figures 7A-7C, p. 15 [0114] – lines 5 and 9-10), the exhaust duct directing the sterilized air to an exhaust opening formed proximate a floor (i.e. intrinsically opposite of the at least one intake duct in the ceiling) of the elevator cab (see entire document, particularly p. 15 [0114] – lines 10-15 from the bottom).
Blum (‘900) does not appear to specifically teach that a second filter is positioned between the source of UVC light (7008) and an outlet of the kill box such that a flow of elevator cab air through the kill box (7002) is capable of being slowed by at least the second filter, such that pathogens in the elevator air is sterilized, nor that the exhaust means is a duct that extends along a sidewall of the elevator cab.
As to the limitation regarding a second filter, it was known in the art before the effective filing date of the claimed invention to provide at least one filter positioned between a source of UVC light and an outlet side of a kill box for an elevator cab. Zhang (‘259) discloses an elevator cab (see entire document of English translation, particularly p. 4 lines 3-5, 12, and 15-17) comprised of a fan (2) configured to draw air from the elevator cab, and a kill box (1, 4), including a source of UVC light (10), and configured to receive air via the fan (2), wherein source of the UVC light (10) is configured to sterilize air, the kill box (1, 4) including a first filter (6) and a second filter (8) positioned after the source of UVC light (10) at an outlet of the kill box (1, 4) (see Figure 1), wherein a flow of elevator air through the kill box (1, 4) capable of being slowed by the at least the second filter (8) to prolong exposure of the elevator air to the source of sterilization light such that pathogens in the air are sterilized, in order to improve air quality by removing smell and formaldehyde so as to allow more fresh air to be sent to the elevator cab (see entire document of English translation, particularly p. 4 lines 10-12). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a second filter that is positioned near/at an outlet side of the kill box in the elevator cab of Blum in order to remove chemicals and smell to further improve air quality so as to provide more fresh air into the elevator cab as shown by Zhang.
While Zhang (‘259) does not appear to specifically teach that the second filter is located before the outlet, it would have been obvious to and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second filter positioned at any location between the source of UVC light/fan and the outlet such as just prior to the outlet as a known alternate location in the system of Blum as modified by Zhang in order to filter sterilized air outflow from the kill box prior to exhausting it to exterior/atmosphere. Only the expected results would be attained.
As to the limitation regarding the exhaust means in the form of a duct that extends along a sidewall of the elevator cab, it would have been obvious to one of ordinary skill in the art that a duct is an exhaust means that can extend from the kill box to another location that is proximate the floor of the elevator cab and that in order for the duct to reach the exhaust opening proximate the floor, one of ordinary skill in the art would provide the duct to extend along a sidewall of the elevator cab, rather than within the space/cavity of the elevator cab of Blum as modified by Zhang in order to provide a compact design that does not interfere/impact the elevator cap usage by users. Only the expected results would be attained. 

As to Claim 2, while Blum (‘900) does not appear to specifically teach that an exhaust side of the kill box is configured to exhaust sterilized air having passed through the kill box into an elevator shaft, as Blum (‘900) teaches that an exhaust side of the kill box is configured to exhaust sterilized air having passed through the kill box into an outside environment (see entire document, particularly p. 15 [0114] – 5th and 6th lines from the bottom), it would have obvious and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to direct the sterilized air to an outside environment such as to an elevator shaft. Only expected results would be attained.
As to Claim 3, as Blum (‘900) discloses that the elevator cab is further comprised of an exhaust duct (i.e. air duct – see Figures 28-29), the exhaust duct receiving sterilized air from the kill box and directing the sterilized air to an exhaust opening (i.e. opening from which the downward arrows originates - see Figures 28-29) in order to deliver sterilized air from the kill box that is remotely located remote to the inlet/intake and exhaust (see entire document, particularly p. 15 [0114] – entire paragraph, particularly lines 1-5, 23-32 and 39-44, p. 18 [0133] and [0137]-[0138]) and as Blum (‘900) also discloses that the intake is located in the top/ceiling and the exhaust opening is located in the bottom/floor (see entire document, particularly p. 15 [0114] – lines 18-19 and 22-23), it would have been obvious and well within the purview of one of ordinary skill in the art before the effective filing date to provide the exhaust opening and the air/exhaust duct as shown in the opposite location as also described.
As to Claim 6, Blum (‘900) discloses that the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are capable of reducing (via UVC light) volatile organic compounds in the elevator air by about 32% or more (see entire document, particularly p. 11 [0100]-[0102]).
As to Claims 7-9, Blum (‘900) discloses that the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are configured (via HEPA filter 7007) to reduce particles less than 10 microns or 2.5 microns, in the elevator air by about 95%, or reducing particles less than 1 micron in the elevator air by about 97%.
As to Claims 10 and 24, Zhang (‘259) discloses that the fan (2), the source of UVC light (10), and at least one filter (6) are configured to reduce particles less than 0.3 microns in the elevator cab air by about 89% (see English translation, p. 3 14th line from the bottom, p. 4 lines 5-9). 
As to Claim 25, Blum (‘900) discloses that the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are capable of reducing (via UVC light) volatile organic compounds in the elevator air by about 32% or more (see entire document, particularly p. 11 [0100]-[0102]).
Thus, Claims 1-3, 6-10, 21 and 23-25 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Blum (‘900) and Zhang (‘259).

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument in regards to claim 1 on p. 6 of Remarks, examiner points out that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, examiner points out that applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
As to applicant’s argument in regards to claim 21 on p. 7 of Remarks, examiner disagrees and points out that Blum teaches that air that has been cleaned and/or filtered is then recirculated back into the elevator car (see Blum p. 15 [0114] – lines 10-15 from the bottom) opposed to a different configuration as argued by the applicant where the treated air is exhausted into the outside environment (see Blum p. 15 [0114] – lines 5-10 from the bottom). It would have been obvious to one of ordinary skill in the art that the treated air that is recirculated back in Blum is not exhausted into the outside environment before being (re)introduced back into the elevator cab. One of ordinary skill in the art would have also employed well known means such as a duct (i.e. exhaust duct) extending from the kill box to transport the treated air from the kill box to provide/recirculate the treated air back in the elevator cab.
As to applicant’s argument in regards to claim 26 on p. 7 of Remarks, examiner disagrees and indicates that Figures 5A-5C do not provide written description support for the newly added limitation of second intake ducts. 
As to applicant’s Declaration filed 9/22/2022, examiner indicates that the declaration under 37 CFR 1.132 filed 9/22/2022 is insufficient to overcome the rejection of claims 21 and 23-25 based upon 35 U.S.C. 103 as set forth in the last Office action because: the facts set presented are not germane to the rejection at issue. Specifically, it include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function and argues about the functions of other prior art devices (not that of the device/system taught by the combined teaching of Blum and Zhang). This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.  In addition, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims as discussion appears to be directed to intended use and the effect therein.  See MPEP § 716. And, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799